DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/19/2022.  These drawings are accepted.  They overcome the previous drawing objection.

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive. The applicant’s amendment have not overcome all of the 112 rejections and the applicant’s amendments have introduced new 112 rejections.  The applicant’s arguments with respect to the prior art has been considered and the mapping of the reference has been changed the address the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description Issue #1
Claim 1 recites the following limitations:
a parser circuit, configured to determine which port the packet is going to be sent out from;


Claim 11 recites the following limitations:
using a parser circuit to determine which port the packet is going to be sent out from;


The applicant does not provide any disclosure of how it is determined which port a packet is going to be sent out from.  The applicant in paragraph 14 of the specification states that “As the parser 140 and related contents to be searched in the look-up table 152 are well-known by those skilled in the art, related details are omitted here for brevity”.   Paragraph 14 goes on to explain how the look-up table 152 is used to determine if a packet is to be processed with software.  The applicant defines a situation where software processing is necessary as a situation when the parser 140 cannot determine which port the packet is going to be sent from.  The applicant’s disclosure relies on such a look-up table, that can be used to determine whether a packet must be processed with software, being known in the art.  The Examiner did not find evidence that such techniques of using a parser and look-up table are well-known and the applicant did not cite any specific techniques that for performing the well-known features.  Additionally, the applicant’s disclosure does not define what types of packets are being sent or what types of ports are being used so it is not clear what the applicant’s invention is actually doing.
Even if this assertion of what was well-known was true, the applicant failed to meet the burden of 35 USC section 112(a) because the applicant is merely specifying a desired result and is failing to sufficiently identify how the function is performed or the result is achieved (see section 2163.03(V) of the MPEP).  The applicant is merely specifying that a decision is made without even getting into what technique is used to make that decision.  The applicant’s disclosure fails to identify how the applicant’s invention discerns between a packets whose ports can be determined and those that cannot be determined. The applicant’s disclosure does not specify any aspects of a packet that are analyzed to make such a determination or how such aspects of a packet would be used to discern what port to send the packet from.  



Written Description Issue #2
The applicant did not disclose a specific packet buffer “circuit” or a specific parser “circuit” as now covered by claims 1 and 11.  Paragraph 12 of the applicant’s disclosure states that the packet buffer and parser are part of circuitry 110 but there is no disclose that these elements are implemented as separate circuits as now claimed.  The applicant was not originally in possession of such a concept.

Written Description Issue #3
Claim 1 recites the following limitation:
a parser circuit, configured to determine which port the packet is going to be sent out from;

Claim 11 recites the following limitation:
 using a parser circuit to determine which port the packet is going to be sent out from;

The applicant’s disclosure states in paragraph 14 the following:
In Step 204, the control circuit 130 determines how to process the packet according to a determination of the parser 140 and searching results of the look-up table.

The applicant disclosed that the control circuit determines the how to process the packet and not the parser as claimed by the applicant.

Written Description Issue #4
Claims 1 and 11 recite the following limitation:
in response to a situation that the parser circuit is not able to determine which port the packet is going to be sent out from, the control circuit delivers only a partial content of the packet to the memory via the processor port, for analysis by the processor.

The applicant’s claim is not consistent with what is disclosed for two reasons.  First, according to the applicant’s disclosure, if the packet length is less than the length of the buffer then the entire content, and not a partial content, of the packet will be delivered to the memory so the applicant’s claim that “only” the partial content is delivered is not accurate for covering that scenario.  Second, there is no disclosure that “only” a partial content of the packet is delivered.  Figure 2A shows that, through several iterations, enough of the packet is delivered for analysis which could include the entire packet and not “only” a partial content.  This is described in paragraph 18.

Written Description Issue #5
Claim 7 features the following limitation:
wherein after the control circuit 3Appl. No. 17/203,707 Reply to Office action of February 28, 2022 delivers the partial content of the packet to the memory via the processor port, and after a notification from the processor is received, the control circuit corrects the packet stored in the packet buffer circuit according to a corrected content of the partial content stored in the memory which is provided by the 5processor, to generate a corrected packet;

Claim 17 features the following limitation:
after the control circuit delivers the partial content of the packet to the memory via the processor port, and after a notification from the processor is received, correcting the packet stored in the packet buffer circuit according to a corrected content of the partial content stored in the memory which is provided by the processor, to generate a corrected packet;

The following is what the applicant disclosed about correction:

[0020] Refer to FIG. 2B. The software reads a portion or all of the contents of the packet Page 5 of 11delivered from the DRAM 106 by the DMA controller 160 in Step 220, and performs analysis and correction. The flow then enters Step 222 to determine whether the packet 300 needs to be forwarded to other electronic devices via one of the multiple ports 114_1 to 114_N; if yes, the flow enters Step 224; otherwise, the flow enters Step 228. 
[0021] In Step 228, the software sends an command to make the packet buffer release the memory space occupied by the packet. The flow then enters a general conventional software operation following Step 230, which is omitted here for brevity. 
[0022] In Step 224, the software sends an command to make a partial content that has been corrected in the DRAM 106 be written back to the packet buffer through the DMA controller 160, and replaces a partial content of the original packet to finish the update. The packet is then sent out via a target port in Step 226. 

The applicant did not disclose that “the control circuit corrects the packet stored in the packet buffer circuit according to a corrected content of the partial content stored in memory which is provided by the processor”.  At most the applicant discloses that software sends a “command” to make partial content be written back to the packet buffer.  There is no active step of correction of anything stored in the packet buffer performed by the control circuit disclosed by the applicant.  
Additionally, the applicant does not actually disclose any technique for correction.  The applicant’s invention does not provide any description of what correction is performed or how only partial content of a packet would actually be corrected. The applicant failed to meet the burden of 35 USC section 112(a) because the applicant is merely specifying a desired result of correction and is failing to sufficiently identify how the function of correction is performed or the result of correction is achieved (see section 2163.03(V) of the MPEP).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  It is not clear how the control circuit would have knowledge about the parser circuit not being able to determine which port the packet is going to be sent out from.  The control circuit and parser circuit are claimed as separate entities so there is no reason the control circuit would be able to perform the claimed action without the parser circuit somehow notifying the control circuit of the situation.  Such a step is clearly essential.
Claims 4 and 14 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.
Claims 5 and 15 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.
Claims 6 and 16 recite the limitation "the partial content having the transmission length" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The applicant has not described any relationship between the decided transmission length and the delivered partial content.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim does not establish that a notification is sent from a processor and that the processor provided corrected content.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear how the circuitry has the corrected content when the content is corrected by the processor, which is not part of the circuitry.

Claims 10 and 20 recite the limitation "the control circuit delivers remaining contents of the packet to the memory".  There is insufficient antecedent basis for this limitation in the claim.  Claims 1 and 11 specify that the control circuit delivers “only” partial content of the packet so claims 10 and 20 contradict claims 1 and 11.
Claims 13-16 recite the limitation "the step of merely delivery partial content".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The claim does not explicitly establish that a notification is sent from the processor and that the processor provided corrected content.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 9, 11-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2021/0263744 by Crupnicoff et al.
As to claim 1, Crupnicoff teaches a circuitry applied in a network device, the circuitry comprising: at least one port (Figure 3, ref. no. 310); a processor port (connection to processor in figure 8B), coupled to a memory (paragraph 50, DMA) and a processor via a bus (paragraph 75); a packet buffer, configured to store a packet received from the at least one port (paragraph 52); a control circuit, configured to control operations of the circuitry; and a parser, configured to analyze the packet to determine a processing manner of the packet (steps 704 and 706 in Figure 7, step 706 determines whether to send from “match-action pipeline” port); wherein in response to a situation that the parser circuit is not able to determine which port the packet is going to be sent out from, the control circuit delivers only a partial content (at step 702 only a partial content is being considered) of the packet to the memory via the processor port, for analysis by the processor (step 714 in Figure 7).

As to claim 11, Crupnicoff teaches an operating method of a network device, the method comprising: receiving a packet (step 522 in Figure 5A); storing the packet into a packet buffer circuit (paragraph 52); using a parser circuit to determine which port the packet is going to be sent from (steps 704 and 706 in Figure 7, step 706 determines whether to send from “match-action pipeline” port); and in response to a situation that the parser circuit is not able to determine which port the packet is going to sent from, delivering a only partial content (at step 702 only a partial content is being considered) of the packet to a memory, for analysis by a processor (step 714 in Figure 7).

As to claim 2, 3, 12, and 13, see paragraph 62, final sentence.
As to claims 8 and 18, see paragraph 52.
As to claim 9 and 19, in Figure 7, the iterations occur until the processing is complete.

Claims Not Rejected with Prior Art
Claims 4-7 10, 14-17, and 20 are not rejected with prior art.  In claim 4-6 it is not clear how the transmission length is related to the partial content.  In claims 7 and 17, it appears the applicant is omitting a step of correction to the partial content that is performed by the processor.  Claims 10 and 20 appear to contradict what was claimed in claims 1 and 11.  The Examiner could not find art to apply to what is claimed however the Examiner did not find the claims to be coherent when considering the disclosure and they are therefore rejected based on 35 USC section 112(b).  When the applicant supplies clear and coherent claims the Examiner will reevaluate them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442